Order granting petitioner’s motion for alternative mandamus order reversed on the law and the facts, with ten dollars costs and disbursements, and the motion denied. The petition disclosed no failure to comply with the statutory formalities required in a removal proceeding under section 22, subdivision 2 of the Civil Service Law. The charges upon which the removal was based are substantial and a judicial review of the action of the appealing defendant in rejecting petitioner’s explanation is not permitted. There is, therefore, no basis for a trial of any issue on an alternative mandamus order. (Matter of Rosengarten, 236 App. Div. 743, and eases therein cited.) Lazansky, P. J., Kapper, Carswell, Scudder and Tompkins, JJ., concur.